     Case 1:19-cr-00184-MHC-JSA Document 97 Filed 06/11/21 Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


   U NITED S TATES OF A MERICA
                                                 Criminal Action No.
         v.
                                                 1:19-cr-00184-MHC-JSA
   J IM C. B ECK


                   Government’s Consolidated Motion in Limine

   The United States of America, by Kurt R. Erskine, Acting United States
Attorney, and Brent Alan Gray and Sekret T. Sneed, Assistant United States
Attorneys, for the Northern District of Georgia, hereby files this Consolidated

Motion in Limine to exclude the following inadmissible and irrelevant evidence:
   a. evidence of general good character and of specific instances of good
      conduct;

   b. evidence that could promote jury nullification; and,
   c. evidence of the penalties associated with the charged offenses.
   In support of the Motions, the government states as follows:

1. Introduction
   On May 14, 2019, a Grand Jury, sitting in the Northern District of Georgia,
indicted the defendant, Jim C. Beck, in a 38-count indictment, alleging multiple
counts of wire fraud in violation of 18 U.S.C. § 1343, mail fraud in violation of 18
U.S.C. § 1341 and money laundering in violation of 18 U.S.C. § 1957. (Doc. 1).
On August 14, 2019, a Grand Jury, sitting in the Northern District of Georgia,
returned a superseding indictment, alleging multiple counts of wire fraud
                                         1
     Case 1:19-cr-00184-MHC-JSA Document 97 Filed 06/11/21 Page 2 of 13




violation of 18 U.S.C. § 1343, mail fraud in violation of 18 U.S.C. § 1341, money
laundering in violation of 18 U.S.C. § 1957 and aiding the filing of a false tax
return in violation of 26 U.S.C. § 7206(2). (Doc. 22). The charges arise from an
alleged embezzlement scheme perpetrated by Beck while he was the General
Manager of Georgia Underwriting Association (GUA), which is an entity created
by Georgia statute to provide high-risk property insurance to homeowners in
Georgia. Specifically, the superseding indictment alleges that Beck, using family
and friends as straw owners, created fictitious companies to bill GUA hundreds

of thousands of dollars for work that had not actually been performed. Then, in
his capacity as the General Manager of GUA, Beck approved the invoices for
payment and caused the vast majority of the GUA funds to be transferred to
entities named Creative Consultants and/or GA Christian Coalition that he
controlled.
2. The Court Should Exclude Inadmissible and Irrelevant Evidence

   The Constitution provides criminal defendants with the general right to
present evidence and call witnesses in their own favor. United States v. Hurn, 368
F.3d 1359, 1362 (11th Cir. 2004); see also U.S. Const. amends V, VI. However, such

rights are not absolute. See Hurn, 368 F.3d at 1365-66. Indeed, it “is axiomatic
that a defendant’s right to present a full defense does not entitle him to place
before the jury irrelevant or otherwise inadmissible evidence.” United States v.
Anderson, 872 F.2d 1508, 1519 (11th Cir. 1989). Accordingly, defendants are only
constitutionally entitled to present evidence that is relevant to an element of the
charged offense or to an affirmative defense. See Hurn, 368 F.3d at 1365-66;

                                          2
     Case 1:19-cr-00184-MHC-JSA Document 97 Filed 06/11/21 Page 3 of 13




United States v. Masferrer, 514 F.3d 1158, 1161 (11th Cir. 2008) (“where the
proffered evidence does not bear a logical relationship to an element of the
offense or an affirmative defense. . . a defendant has no right to introduce that
evidence”) citing Hurn, 368 F.3d at 1365.
   Under the Federal Rules of Evidence, evidence “is relevant if: (a) it has any
tendency to make a fact more or less probable than it would be without the
evidence; and (b) the fact is of consequence in determining the action.” Fed. R.
Evid. 401; see Fed. R. Evid. 402 (“Relevant evidence is admissible,” while

“[i]rrelevant is not admissible”). Notably, even when evidence is relevant, courts
may exclude that evidence, “if its probative value is subsequently outweighed by
the danger of . . . unfair prejudice, confusing the issues, misleading the jury,
undue delay, wasting time, or needlessly presenting cumulative evidence.” Fed.
R. Evid. 403. Trial courts have “broad discretion to determine the relevance and
admissibility of any given piece of evidence.” United States v. Merrill, 513 F.3d

1293, 1301 (11th Cir. 2008).
   A. Motion to Exclude Evidence of the Defendant’s General Good Character
      or of Specific Instances of Good Character.

   Beck should not be permitted to present evidence or argument regarding his
alleged general good character or evidence of specific instances of good conduct.
Under the Federal Rules of Evidence, a defendant may present character
evidence via reputation or opinion testimony regarding lawfulness and often
regarding truthfulness—and the prosecution is allowed to rebut the same. Fed.
R. Evid. 405(a); United States v. Reed, 700 F.2d 638, 645 (11th Cir. 1983); United

                                          3
     Case 1:19-cr-00184-MHC-JSA Document 97 Filed 06/11/21 Page 4 of 13




States v. Hewitt, 634 F.2d 277, 279 (5th Cir. 1981 (Unit A)) (lawfulness is a
pertinent trait in all criminal prosecutions). However, “[e]vidence of a person’s
character or character trait is not admissible to prove that on a particular
occasion the person acted in accordance with the character or trait.” Fed. R.
Evid. 404(a). Consequently, when character is not an essential element of the
offense, character evidence may only be presented through “testimony about the
person’s reputation or by testimony in the form of an opinion.” Fed. R. Evid.
405(a), accord United States v. Solomon, 686 F.2d 863, 874 (11th Cir. 1982).

   As it follows, a defendant may not provide evidence of possessing a generally
good character. See United States v. Camejo, 929 F.2d 610, 613 (11th Cir. 1991)
(court properly excluded proffered testimony “to portray [defendant as having] a
good character”); cf. Hewitt, 634 F.2d at 280 (prevailing view is that Rule 404(a)
precludes a defendant from offering reputation or opinion testimony regarding
his “general good character”).

   Likewise, a defendant may not offer evidence of specific instances of good
conduct or the absence of bad conduct. United States v. Ellisor, 522 F.3d 1255, 1270
(11th Cir. 2008) (“specific acts of good character were inadmissible under [the]

Rules”); see Solomon, 686 F.2d at 873-74 (court properly excluded evidence of
defendant’s military service and number of children as an improper attempt to
interject specific instances of conduct); United States v. Paccione, 949 F.2d 1183,
1201 (2d Cir. 1991) (court properly excluded evidence that defendant had
devoted his life to caring for a son with cerebral palsy); United States v. Marrero,
904 F.2d 251, 259-60 (5th Cir. 1990) (court properly excluded evidence that

                                           4
     Case 1:19-cr-00184-MHC-JSA Document 97 Filed 06/11/21 Page 5 of 13




defendant did not overcharge in certain instances because such evidence is
improper under Rule 405 as specific acts of good character); see also United States
v. Barry, 814 F.2d 1400, 1403 (9th Cir. 1987) (“testimony as to the lack of prior bad
acts is, in essence, testimony as to multiple instances of good conduct, and its
admission would appear to violate a strict reading of Rule 405(a)”).
   Based on these principles, Beck should not be permitted to introduce evidence
that he possessed a generally “good” character – such as that he is religious, is a
moral and ethical person, or is hard-working. See United States v. Bernard, 299

F.3d 467, 476 (5th Cir. 2002) (approving court’s sentencing instruction that jurors
should not “consider the religious views of the defendants”); United States v.
Santana-Camacho, 931 F.2d 966, 967 (1st Cir. 1991) (excluding evidence that
defendant was a good family man and a kind man because it was not a trait
relevant to the offense); United States v. Nazzaro, 889 F.2d 1158, 1168 (1st Cir.
1989) (evidence of “bravery, attention to duty, perhaps community spirit – were

hardly ‘pertinent’ to the [charged] crimes”); United States v. Morison, 622 F. Supp.
1009, 1010-11 (D. Md. 1985) (“patriotism” not relevant trait to charge).
   Similarly, Beck should not be permitted to put on evidence of specific acts of

good conduct – such as incidents: (a) of public service, charitable work, or church
work/activities; (b) of honesty; (c) of the lack of prior bad acts; or (d) of any other
specific instances of “good” conduct. Ellisor, 522 F.3d 1255, 1270; see Camejo, 929
F.2d at 613 (“proffered testimony was merely an attempt to portray the
defendant as a good character through the use of ‘prior good acts’”); United States
v. McMahan, 394 F. App’x 453, 463 (10th Cir. 2010) (when defendant “attempted

                                          5
       Case 1:19-cr-00184-MHC-JSA Document 97 Filed 06/11/21 Page 6 of 13




to elicit testimony from witnesses regarding specific instances ... Each time, the
district court correctly determined that although [defendant] was entitled to
present character evidence, he could not do so by offering evidence of specific
instances of his conduct”); see also United States v. Washington, 106 F.3d 983, 999-
1000 (D.C. Cir. 1997) (defendant police officer’s commendations properly
excluded because they were neither “pertinent” nor probative of an essential
element); United States v. Scarpa, 897 F.2d 63, 70 (2d Cir. 1990) (“defendant may
not seek to establish his innocence, however, through proof of the absence of

criminal acts on specific occasions”); see also Fed. R. Evid. 404(a); cf. Barry, 814
F.2d at 1404 (“letters of commendation were hearsay”).
   The Court, therefore, should exclude evidence of Beck’s general good
character and evidence of specific instances of good conduct.1
   B. Motion in Limine to Preclude Evidence and Argument Designed to Elicit
        Jury Nullification.
   The government moves to preclude the Defendant from attempting to
introduce evidence or make arguments designed to induce jury nullification.
Jury nullification occurs when the jury knowingly and deliberately rejects the
evidence at trial or refuses to apply the law “either because the jury wants to
send a message about some social issue that is larger than the case itself or



   1 The government may use certain financial records in its case-in-chief that
include withdrawals/debits that may be construed as charitable contributions by
Beck. The government would not object to references or testimony to such
financial records.

                                           6
     Case 1:19-cr-00184-MHC-JSA Document 97 Filed 06/11/21 Page 7 of 13




because the result dictated by law is contrary to the jury’s sense of justice,
morality, or fairness.” Black’s Law Dictionary, 2508 (8th ed. 2004).

   Consistent with the requirement that only relevant evidence may be admitted
at trial set forth above, federal courts have universally excluded evidence and
arguments that encourage jury nullification. United States v. Trujillo, 714 F.2d
102, 106 (11th Cir. 1983) (defendant’s “jury nullification argument would have
encouraged the jurors to ignore the court’s instruction and apply the law at their
caprice. While we recognize that a jury may render a verdict at odds with the

evidence or the law, neither the court nor counsel should encourage jurors to
violate their oath.”); United States v. Carr, 424 F.3d 213, 220 (2d Cir. 2005)
(“categorically reject[ing] the idea that, in a society committed to the rule of law,

jury nullification is desirable or that courts may permit it to occur”) (citation and
quotations omitted); United States v. Sepulveda, 15 F.3d 1161, 1190 (2d Cir. 1993)
(“Neither court nor counsel should encourage jurors to exercise [nullification]

power ... A trial judge, therefore, may block defense attorneys’ attempts to
serenade a jury with the siren song of nullification”); United States v. Desmarais,
938 F.2d 347, 350 (1st Cir. 1991) (“improper to urge the jury to nullify applicable
law”); United States v. Drefke, 707 F.2d 978, 982 (8th Cir. 1983) (“federal courts
have uniformly recognized the right and duty of the judge to instruct the jury on
the law and the jury’s obligation to apply the law to the facts, and that
nullification instructions should not be allowed”).
   The Eleventh Circuit specifically stated:



                                           7
     Case 1:19-cr-00184-MHC-JSA Document 97 Filed 06/11/21 Page 8 of 13




      A jury has not (sic) more ‘right’ to find a ‘guilty’ defendant ‘not
      guilty’ than it has to find a ‘not guilty’ defendant ‘guilty,’ and the
      fact that the former cannot be corrected by a court, while the latter
      can be, does not create a right out of the power to misapply the law.
      Such verdicts are lawless, a denial of due process and constitute an
      exercise of erroneously seized power.
United States v. Funches, 135 F.3d 1405, 1409 (11th Cir. 1998) (citing United States v.
Washington, 705 F.2d 489, 494 (D.C. Cir. 1983)); see E LEVENTH C IRCUIT P ATTERN
J URY I NSTRUCTIONS (Criminal), Basic Instruction No. 2.1 (2020) (“You must
follow the law as I explain it – even if you do not agree with the law”).
   Accordingly, a “defense counsel may not argue jury nullification during
closing argument.” Trujillo, 714 F.2d at 105-06; United States v. Muentes, 316 F.
App’x 921, 926 (11th Cir. 2009) (“defense counsel may not raise arguments that
would encourage jury nullification”); United States v. Hall, 188 F. App’x 922, 925
(11th Cir. 2006) (“criminal defendant is not entitled to either an instruction or an
argument for jury nullification”); see United States v. Bruce, 109 F.3d 323, 327 (7th
Cir. 1997) (finding that jury nullification is “not to be positively sanctioned by

instructions, but is to be viewed as an aberration under our system”) (internal
citation omitted).
   Based on these principles, the government moves to preclude Beck from
attempting to introduce evidence, engage in direct or cross-examination or to
make arguments designed to encourage jury nullification. For example, the
government moves to preclude evidence, examination or arguments related to:

                                           8
     Case 1:19-cr-00184-MHC-JSA Document 97 Filed 06/11/21 Page 9 of 13




(1) the statute at issue being unfair or unfairly applied in this case; (2) the
consequences a conviction may have upon the Beck or Beck’s family; (3)
employment status, (4) sympathy, (5) religious beliefs, (6) charity/church work
completed by the Defendant, and (7) family status. See Funches, 135 F. 3d at 1409
(no error when court denies admission of evidence that would support
nullification, “even if the evidence might have encouraged the jury to disregard
the law and to acquit the defendant”); United States v. Perez, 459 F. App’x 191, 198
(3d Cir. 2012) (family and work life not relevant and “pose[d] an improper risk of

jury nullification”); United States v. Copeland, 291 F. App’x 94, 97 (9th Cir. 2008)
(evidence of defendant’s childhood abuse excluded because “possible prejudice
to the government of jury nullification based on sympathy”); Wallace v. Davis, 362
F.3d 914, 921 n.2 (7th Cir. 2004) (J. Williams, concurring) (“mitigation strategies
which seek the ‘equivalent of jury nullification’ on the basis of religious beliefs
are unreasonable”). In the end, such evidence is not relevant to the issues at trial,

could promote jury nullification, and should be excluded.
      C. Motion in Limine to Preclude Evidence and Argument Related to any
          Potential Penalty.

   The governments moves the Court to preclude the defense from attempting to
introduce evidence or to argue about the potential penalties or collateral
consequences associated with a conviction for the charged offenses.
   It is well-settled that arguments or evidence regarding punishment are
improper because the potential penalties faced by a defendant are irrelevant to
the jury’s determination of guilt or innocence. See Shannon v. United States, 512

                                           9
    Case 1:19-cr-00184-MHC-JSA Document 97 Filed 06/11/21 Page 10 of 13




U.S. 573, 579 (1994) (“. . . a jury has no sentencing function, it should be
admonished to ‘reach its verdict without regard to what sentence might be
imposed’”) (quoting United States v. Rogers, 422 U.S. 35, 40 (1975)); United States v.
Frank, 956 F.2d 872, 879 (9th Cir. 1992) (“It has long been the law that it is
inappropriate for a jury to consider or be informed of the consequences of their
verdict”). Indeed, the Eleventh Circuit has unequivocally approved an
instruction to the jury that states “the question of punishment should never be
considered by the jury in any way in deciding the case.” United States v.

McDonald, 935 F.2d 1212, 1222 (11th Cir. 1991); accord E LEVENTH C IRCUIT
P ATTERN J URY I NSTRUCTIONS (Criminal), Basic Instruction No. 10.2 (2020)
(“You must never consider punishment in any way to decide whether the

defendant is guilty. If you find the defendant guilty, the punishment is for the
Judge alone to decide.”)
   This analysis applies equally to the collateral penalties associated with a

felony conviction – such as being prohibited from certain types of employment
and losing the rights to possess firearms and vote. See United States v. Muentes,
316 F. App’x 921, 926 (11th Cir. 2009) (“A defendant is not entitled to an

instruction informing the jury of the consequence of a guilt or innocence finding
in terms of punishment”); United States v. Thigpen, 4 F.3d 1573, 1578 (11th Cir.
1993) (“We ... hold that the general rule against informing jurors of the

consequences of a verdict governs such cases”); see also 18 U.S.C. § 922(g)(1) (“It
shall be unlawful for any person ... who has been convicted [of a felony to]
possess ... any firearm or ammunition”).

                                          10
    Case 1:19-cr-00184-MHC-JSA Document 97 Filed 06/11/21 Page 11 of 13




   The rationale for excluding penalty evidence is plain – the penalties
associated with a conviction are not probative of guilt or innocence. Instead,
evidence relating to the punishment and the collateral effects of a conviction
serve only to compromise the verdict, confuse the jury, or invoke sympathy for
the defendant. See McDonald, 935 F.2d at 1222.
   As a result, the government moves to preclude Beck from arguing or
introducing evidence regarding the potential penalties he faces upon conviction,
including: (a) the maximum penalties associated with the charged offenses; (b)

that if convicted, Beck could be sentenced to prison; (c) that Beck will be
prohibited from obtaining certain types of jobs, including jobs in the Military, if
convicted; and (d) that Beck will no longer be able to vote or possess a firearm if
convicted. See Rogers, 422 U.S. at 40 (“the jury [has] no sentencing function and
should reach its verdict without regard to what sentence might be imposed”)
(citations omitted).

   //
   //
   //




                                         11
    Case 1:19-cr-00184-MHC-JSA Document 97 Filed 06/11/21 Page 12 of 13




                                  Conclusion
   For the foregoing reasons, the government respectfully requests that the
Court grant each of its Motion in Limine in this consolidated motion.

                                        Respectfully submitted,

                                        K URT R. E RSKINE
                                            Acting United States Attorney


                                    /s/B RENT A LAN G RAY
                                          Assistant United States Attorney
                                       Georgia Bar No. 155089
                                       brent.gray@usdoj.gov


                                    /s/S EKRET T. S NEED
                                          Assistant United States Attorney
                                       Georgia Bar No. 252939
                                       sekret.sneed@usdoj.gov




                                       12
    Case 1:19-cr-00184-MHC-JSA Document 97 Filed 06/11/21 Page 13 of 13




                             Certificate of Service

The United States Attorney’s Office served this document today by filing it using

the Court’s CM / ECF system, which automatically notifies the parties and counsel
of record.


June 11, 2021

                                         /s/ S EKRET T. S NEED
                                         S EKRET T. S NEED
                                         Assistant United States Attorney
